On the 28th day of March, 1934, a judgment was rendered for the plaintiff, and the motion for new trial was filed on the 31st day of March, 1934, and on the 13th day of April, 1934, the minutes of the clerk show that the motion for new trial was overruled and 60 days given in which to make and serve case-made.
The last extension of that order was made on August 8, 1934, said order being recorded at page 83 of the case-made, and 45 days was given "from the 11th day of August, 1934," in which to serve the case-made. The last day provided in that order expired with the 25th day of September, 1934, and the case-made was not served upon the defendant in error until the 26th day of September, 1934. This court has repeatedly held that a case-made not served within time of the valid order of the court is a nullity and where the errors complained of can only be reviewed by the proper presentation of such case-made the appeal will be dismissed. Saddler v. Chappelle, 163 Okla. 102, 21 P.2d 761; Sautbine v. Johnson,163 Okla. 121, 20 P.2d 1038; Collins-Dietz-Morris Co. v. Wright,163 Okla. 54, 20 P.2d 574.
The appeal is therefore dismissed. *Page 368